Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 10/22/2020 in which Claims 1, 3, 6, 8-14 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 6-10, filed 10/22/2020, with respect to the rejection(s) of claim(s) 1 under Ikuta, Yoon, Miyauchi and Kitayama have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claim 1 has been withdrawn. 
3.	Applicant’s arguments, see pages 6-10, filed 10/22/2020, with respect to the rejection(s) of claim(s) 1 under Ikuta, Miyauchi and Kitayama have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claim 8 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3, 6, 8-14 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Ikuta teaches dividing into left and right halves of one screen. Yoon teaches a timing controller comprises a first controller providing a driving frequency change signal for changing a first driving frequency to a second driving frequency that is different from the first driving frequency.  Miyauchi teaches sequentially extracting an odd-numbered and even-numbered frames of L and R images. Miyazaki teaches 2-times speed conversion 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694